The plaintiff in error, hereinafter referred to as the defendant, was charged with larceny of an automobile and was sentenced to served a term of five years in the state penitentiary at McAlester, and to pay the costs of the prosecution. From which judgment and sentence the defendant appealed.
The petition in error, with case-made attached, was filed in the clerk's office of this court, on August 26, 1929. No brief has been filed, nor has any one appeared to argue the case for the defendant. Where no counsel appears and no briefs are filed, this court will examine the pleading; instructions of the court, and the exceptions taken thereto; the judgment and sentence; and, if no prejudicial errors appear, will affirm the judgment.
After an examination of the pleadings, the instructions of the court, the judgment and sentence, the court finds that no prejudicial errors occurred in the trial of the case sufficient to authorize a reversal of this judgment.
The judgment of the lower court is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.